Citation Nr: 0801495	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-14 390	)	DATE
	)
	)

On appeal from the
Department of 0Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an effective date earlier than July 17, 
1995 for the grant of service connection for rheumatic heart 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to June 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied entitlement to a TDIU and 
from a June 2005 rating decision which denied an earlier 
effective date for an evaluation for rheumatic heart disease.  

In his May 2005 substantive appeal on the issue of a TDIU, 
the veteran indicated that he wished to have a hearing before 
the Board, and in a letter received that same month, he 
indicated that he wished to have a video-conference hearing 
before the Board.  In his March 2007 substantive appeal on 
the issue of an earlier effective date, he indicated that he 
did not wish to have a Board hearing and he discussed the 
issue of entitlement to a TDIU.  The Board finds that the 
veteran has withdrawn his request for a hearing and the Board 
will proceed with a determination in the case.  38 C.F.R. 
§ 20.704 (2007).  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an October 1996 rating decision, the RO granted service 
connection for rheumatic heart disease and assigned a 60 
percent evaluation, effective from July 17, 1995.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated October 25, 1996.  He did not appeal.  




CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than July 17, 1995 for the award of service connection for 
rheumatic heart disease.  38 U.S.C.A. §§ 5110(a), 7105 (West 
2002); 38 C.F.R. §§ 3.400, 20.200, 20.1103 (2007); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier effective date

The veteran claims that an effective date for the grant of 
service connection and award of a 60 percent rating for 
rheumatic heart disease, prior to July 17, 1995.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In July 1945, the veteran was awarded service connection for 
rheumatic fever and assigned a 50 percent disability rating, 
effective from June 9, 1945.  He was notified of this 
decision and of his appellate rights by letter dated July 13, 
1945.  He did not appeal.  Therefore, the July 1945 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.1103 (2007).

In July 1946, the RO reduced the 50 percent rating assigned 
for the veteran's rheumatic fever to noncompensable, 
effective from December 9, 1945.  The disability was 
recharacterized as rheumatism fever showing no residual heart 
involvement.  The veteran was notified of this decision and 
of his appellate rights by letter dated August 2, 1946.  He 
did not appeal.  Therefore, the July 1946 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.1103 (2007).

On August 4, 1995, the veteran submitted a claim for service 
connection for a heart condition as secondary to his service-
connected rheumatic fever.  He included with this claim a 
July 17, 1995 private echocardiogram report.  In an October 
1996 rating decision, the RO granted service connection for 
rheumatic heart disease as secondary to rheumatic fever and 
assigned a 60 percent evaluation, effective from July 17, 
1995.  The veteran was notified of this decision and of his 
appellate rights by letter dated October 25, 1996.  He did 
not appeal.  Therefore, the October 1996 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.1103 (2007).

The July 1946 decision that reduced the 50 percent rating 
assigned for the veteran's rheumatic fever to noncompensable 
effective from December 9, 1945, and the October 1996 
decision establishing July 17, 1995 as the effective date for 
service connection and the 60 percent evaluation for 
rheumatic heart disease are final.  Once a decision as to an 
effective date becomes final, the only route to an earlier 
effective date is through a successful showing of clear and 
unmistakable error (CUE) in the decision that established the 
disputed effective date.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).   

The veteran and his representative have not specified any 
error in the July 1946 or October 1996 decisions.  In this 
case, the decisions awarding the effective dates are final.  
There can be no freestanding claim to an earlier effective 
date.  Rudd v. Nicholson, at 300.  The Rudd Court held that 
it was error for the Board to entertain such a claim, and 
indicated that the proper course of action was for the Board 
to dismiss the appeal.  Id.  As the Rudd Court also noted, a 
veteran in these circumstances is not without recourse, he 
can choose to make a future claim of clear and unmistakable 
error in the final decision establishing the effective date.  
In any event, the Board is required to dismiss the appeal as 
to that issue.  

Finally, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007), 
and 38 C.F.R. § 3.159 (2007), which relate to VA's duties to 
notify and assist a claimant, are not applicable to the 
veteran's claim for an earlier effective date because the law 
is dispositive, and there is no additional evidence that 
could be obtained to substantiate the claim.  See VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  The 
claim is precluded by law and must be dismissed as the Board 
would commit error by entertaining the claim.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).


ORDER

Entitlement to an effective date earlier than July 17, 1995 
for the grant of service connection for rheumatic heart 
disease is dismissed.  


REMAND

TDIU

In March 2000, the RO denied entitlement to service 
connection for coronary artery disease/heart disease with 
stable angina and hypertension.  The veteran did not appeal, 
and this determination is final.

In an December 2003 letter, Virginia Y. Gonzales, M.D. stated 
that the veteran suffered from coronary artery disease and 
status post myocardial infarction, as well as class I mitral 
regurgitation.  She stated that the veteran was not able to 
work "of any type."  In April 2004, Dr. Gonzales stated 
that the veteran suffered from hypertensive heart disease 
which was in part due to his service-connected rheumatic 
heart disease.  The veteran stated in his March 2007 
substantive appeal that his hypertension, angina, and 
coronary artery disease were related to his service-connected 
rheumatic fever.  

The Board finds that the above contentions raise the issues 
of entitlement of service connection for hypertension and 
coronary artery disease with angina, as secondary 
to the veteran's service-connected rheumatic heart disease.  
These issues are intertwined with the issue of entitlement to 
a total rating for compensation purposes based on individual 
unemployability, and must be adjudicated by the RO/AMC.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new 
and material evidence has been presented 
to reopen a claim for service connection 
for hypertension and coronary artery 
disease with angina, as secondary to the 
veteran's service-connected rheumatic 
heart disease.  The veteran should be 
properly notified of this decision and of 
his appellate rights.

2.  Thereafter, review the evidence and 
conduct any additional development 
necessary with respect to the claim for a 
TDIU.  

3.  Finally, readjudicate the claim for a 
TDIU.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


